Case: 18-10006   Date Filed: 08/14/2018   Page: 1 of 2


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 18-10006
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 1:15-cr-20529-JAL-3


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                     versus

DEQUENTIN THOMAS,

                                                            Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                (August 14, 2018)

Before ED CARNES, Chief Judge, WILSON and JORDAN, Circuit Judges.

PER CURIAM:

      Alvin Entin, appointed counsel for Dequentin Thomas in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and
              Case: 18-10006    Date Filed: 08/14/2018   Page: 2 of 2


filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, counsel’s request to appoint alternate counsel is DENIED as moot,

and Thomas’s convictions and sentences are AFFIRMED.




                                         2